DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/961,257 filed on 19 April 2022.
Claim 10 has been canceled.
Claims 1-3, 7, 9, 11, 13, 15, and 16 have been amended.
Applicant’s remarks/arguments and amendments to the claims at issue are persuasive and/or sufficient to overcome the objection and rejection of the claims under 35 U.S.C. § 112, 2nd paragraph, set forth in the previous Office Action. Accordingly, the objection and rejection of the claims under 35 U.S.C. § 112, 2nd paragraph are withdrawn.
Claims 1-9 and 11-16 are currently pending, have been examined, and are allowed.

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

Amended representative claim 1 recites:

A transaction management system, comprising: 

a money handling apparatus located at a store, wherein the money handling apparatus is configured to recognize, count, and store money; and 

a management server including a memory configured to store and manage information on a transaction and a benefit, wherein the management server is configured to:

create transaction content including a transaction of depositing money and content of the benefit that is issued on condition that the transaction is completed, and automatically change the content of the benefit in response to a predetermined trigger; 

release a message on a network, the message including information on a request for the transaction in which depositing of money or money change is to be performed at the money handling apparatus and information on the benefit that is associated with the transaction that is to be given on condition that the transaction is completed; 

receive reservations for the transaction that has been reserved via the network, 

receive information on completion of the transaction via the network, and 

give the benefit via the network when a reserved transaction has been completed;

control a plurality of benefits and a denomination and quantity of money requested in a transaction associated with each benefit, and 

wherein releasing the message on the network includes the management server being configured to display on a screen of a mobile terminal, the benefit corresponding to the denomination and quantity of money requested in the transaction.  

The invention is directed to a method and system for monitoring and managing an excess and shortage of money in a money handling apparatus located in a merchant location and/or store through the management of deposit-related transactions wherein customers are provided with an incentive to execute a transaction related to the depositing of money in money handling apparatus installed in a store wherein a denomination, quantity, etc., of money, for which depositing of money or money change is requested to the customers, are set as a transaction content, and a benefit can be given to a customer who has completed this transaction through operation of their mobile terminals. The method includes: releasing a message on a network by the management server, the message including information on a request for a transaction in which depositing of money or money change is to be performed, and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed; accepting, via the network, reservations for the transaction released by the management server; managing by the management server the transaction that has been reserved, as a reserved transaction; and receiving information on completion of the transaction via the network, and giving the benefit via the network when the reserved transaction has been completed, by the management server. These steps and/or improvements in the managing of a money-handling apparatus are recited in the pending claim. Therefore, the pending claim integrates any abstract idea exception into a practical application.

Additionally, the prior arts alone or when taken in combination, do not disclose the specific limitation(s): 

a management server including a memory configured to store and manage information on a transaction and a benefit, wherein the management server is configured to:

create transaction content including a transaction of depositing money and content of the benefit that is issued on condition that the transaction is completed, and automatically change the content of the benefit in response to a predetermined trigger; 

release a message on a network, the message including information on a request for the transaction in which depositing of money or money change is to be performed at the money handling apparatus and information on the benefit that is associated with the transaction that is to be given on condition that the transaction is completed; 

receive reservations for the transaction that has been reserved via the network, 

receive information on completion of the transaction via the network, and 

give the benefit via the network when a reserved transaction has been completed;

control a plurality of benefits and a denomination and quantity of money requested in a transaction associated with each benefit, and 

wherein releasing the message on the network includes the management server being configured to display on a screen of a mobile terminal, the benefit corresponding to the denomination and quantity of money requested in the transaction.  

Independent claim 16 encompasses the same or substantially the same scope as claim 1. Accordingly, for the reasons stated above, claim 16, and dependent claims 2-9 and 11-15 are deemed to be allowable over the prior art of record.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692